The averments of the petition of Laurendine, as last amended, show the creation of an express trust in the Barrett property ultimately conveyed to the Peoples Bank of Mobile, in consummation of the joint adventure participated in by Laurendine on the one part and the bank through its president on the other to acquire said property, and the petitioner is entitled to participate in the profits arising therefrom after reimbursing the bank for the money advanced, with interest, and other lawful charges against said property, and therefore entitled to an accounting as prayed in said petition.
The demurrer to the petition was therefore properly overruled, and the decree of the circuit court is due to be affirmed.
Affirmed.
All the Justices concur, except THOMAS, J., who dissents.